Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION of CONTRACTS (this “Assignment and Assumption”)
is dated and effective this 9 day of March, 2016, by and among Towerstream I,
Inc., a Delaware corporation (“Company”) and Towerstream Corporation, a Delaware
corporation (“Parent”, and with Company, collectively “Assignors”), and Time
Warner Cable Enterprises LLC, a Delaware limited liability company (“Assignee”).

 

WHEREAS, in connection with that certain Asset Purchase Agreement (the “Purchase
Agreement”), made and dated as of even date herewith, by and among Company,
Parent and Assignee, Assignors agreed to assign all of their right, title and
interest in, to and under those certain leases and right of entry agreements
described in Section 3.8 of the Purchase Agreement other than the Retained
Leases for the Retained Locations, (collectively, the “Contracts”), to Assignee,
and Assignee agreed to assume certain of Assignors’ obligations and liabilities
under the Contracts as set forth in the Purchase Agreement.

 

Capitalized terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement.

 

NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual covenants and agreements contained therein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed that:

 

1.     Assignment. Subject to Section 4 hereof, Assignors hereby unconditionally
and irrevocably grant, bargain, sell, assign, transfer, convey, and deliver to
Assignee all of Assignors’ right, title and interest in, to and under the
Contracts free and clear of all Encumbrances (the “Assignment”).

 

2.     Assumption. Assignee hereby accepts the Assignment, and assumes and
agrees to pay, discharge, be bound by, fulfill and perform all terms,
provisions, liabilities, obligations, duties and commitments of Assignors under
the Contracts solely to the extent they accrue or relate to any period after the
Closing Date and are Assumed Liabilities.

 

3.     The Purchase Agreement. This Assignment and Assumption is intended to
evidence the consummation of the transactions contemplated by the Purchase
Agreement and is subject to the terms and conditions set forth in the Purchase
Agreement. Nothing contained in this Assignment and Assumption shall be
construed to supersede, limit or qualify any provision of the Purchase
Agreement. To the extent there is a conflict between the terms and provisions of
this Assignment and Assumption and the terms and provisions of the Purchase
Agreement, the terms and provisions of the Purchase Agreement shall govern.

 

4.     Third-Party Consents. To the extent that Assignors’ rights under any
Contract or Permit purchased under the Purchase Agreement, or any other Asset,
may not be assigned to Assignee without the consent of another Person which has
not been obtained, this Assignment and Assumption shall not constitute an
agreement to assign or assume the same if an attempted assignment or assumption
would constitute a breach thereof or be unlawful. Assignors, at their expense,
shall use their reasonable best efforts to obtain any such consent(s) to be
obtained as promptly as possible. If any such consent shall not be obtained or
if any attempted assignment would be ineffective or would impair Assignee’s
rights under the Asset in question so that Assignee would not in effect acquire
the benefit of all such rights, Assignors, to the maximum extent permitted by
law and the Asset, shall act after the Closing as Assignee’s agent in order to
obtain for it the benefits thereunder and shall cooperate, to the maximum extent
permitted by Law and the Asset, with Assignee in any other reasonable
arrangement designed to provide such benefits to Assignee. Notwithstanding any
provision in this Section 4 to the contrary, Assignee shall not be deemed to
have waived its rights under the Purchase Agreement.

 

ASSIGNMENT AND ASSUMPTION AGREEMENT 
PAGE 1

--------------------------------------------------------------------------------

 

 

5.          Miscellaneous. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by any party hereto without the prior
written consent of the other party hereto, and any attempt to do so shall be
void, except for assignments and transfers by operation of law. Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by and upon the parties and their respective successors and
assigns. This Agreement may be amended, supplemented or modified by a written
instrument duly executed by each of the parties hereto. This Agreement shall be
governed by the laws of the State of New York, without regard to any choice or
conflicts of law provision or rule (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any other
jurisdiction.  In the event that the Parties have a dispute, controversy or
claim relating to this Agreement, any agreements or activities described in this
Agreement (the “Dispute”), the parties will first attempt in good faith to
resolve the Dispute promptly by informed discussions.  Any legal action brought
under or in connection with the subject matter of this Agreement shall be
brought only in the United States District Court for the Southern District of
New York or, if such court would not have jurisdiction over the matter, then
only in a New York State court sitting in the Borough of Manhattan, City of New
York.  Each of the Parties irrevocably submits to the exclusive jurisdiction of
these courts.  Each of the Parties waives, to the fullest extent permitted by
Law, the defenses of lack of personal jurisdiction, inconvenient forum, and
improper venue to the maintenance of any such action or proceeding.  EACH PARTY
WAIVES ITS RIGHT TO A JURY TRIAL IN ANY LITIGATION RELATING TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect. This Agreement constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among or between any of the parties with respect to the
subject matter hereof of thereof. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. There are no third party
beneficiaries to this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

ASSIGNMENT AND ASSUMPTION AGREEMENT 
PAGE 2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption of
Contracts to be effective as of the day and year first above written.

 

  “ASSIGNORS”:      

COMPANY:

 

Towerstream I, Inc.,

 

a Delaware corporation

         

By:  /s/ Philip
Urso                                                                          

 

Name:  Philip Urso

 

Title:  Sole Officer

 

 

Parent:

 

TowerStream Corporation,

 

a Delaware corporation

         

By:  /s/ Philip
Urso                                                                          

 

Name:  Philip Urso

 

Title:  Interim CEO

          “ASSIGNEE”:       TIME WARNER CABLE ENTERPRISES LLC,
a Delaware limited liability company           By: /s/ Peter
Stern                                                  
                            Name: Peter Stern   Title: Executive VP

 

ASSIGNMENT AND ASSUMPTION AGREEMENT 
SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Contracts

 

1.      See Schedule 3.8 to APA

 

 ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT A